Name: Regulation (EEC) No 1523/70 of the Commission of 29 July 1970 on the classification of goods under subheading No 02.01 A II (a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 518 Official Journal of the European Communities No L 167/28 Official Journal of the European Communities 30.7.70 REGULATION (EEC) No 1523/70 OF THE COMMISSION of 29 July 1970 on the classification of goods under sub-heading No 02.01 A II (a) of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty European Economic Community ; establishing the Having regard to Council Regulation (EEC) No 97/691 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, and in particular Article 3 thereof; Whereas, in addition, the General Explanatory Note to Chapter 2 of the Brussels Nomenclature, under the heading 'Distinction between meat and meat offals of the present Chapter and those of Chapter 16 ', states that :  the expression 'fresh' relates to products in their natural state ;  the expression 'chilled ' relates to products maintained at a temperature around freezing point but not frozen throughout ;  the expression 'frozen' relates to products frozen throughout ; Whereas meat which has first been frozen throughout and later partially or totally de-frozen cannot be regarded as fresh or chilled meat ; whereas the freezing of meat brings about changes in its structure which remain when the meat is de-frozen; Whereas partially or totally de-frozen meat should accordingly fall within sub-heading No 02.01 A II ( a ) 2 of the Common Customs Tariff; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on the Common Customs Tariff Nomenclature ; Whereas provision must be made to ensure uniform application of the nomenclature of the Common Customs Tariff with a view to the classification of partially or totally de-frozen meat of domestic bovine animals ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/682 of 28 June 1968 , as last amended by Council Regulation (EEC) No 1239/703 of 29 June 1970, comprises under sub-heading No 02.01 A II ( a ) 1 meat of domestic bovine animals, fresh or chilled, and under sub-heading No 02.01 A II 2 meat of domestic bovine animals, frozen ; HAS ADOPTED THIS REGULATION: Article 1 Whereas the wording 'meat, fresh or chilled ' under sub-heading No 02.01 A II ( a ) 1 does not include meat which has undergone a process, such as freezing, which brings about changes in its structure ; Partially or totally de-frozen meat of domestic bovine animals shall fall within the following sub-heading of the Common Customs Tariff : No 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04, fresh , chilled or frozen : 1 OJ No L 14, 21.1.1969, p. 1 . 2 OJ No L 172, 22.7.1968 , p . 1 . 3 OJ No L 142 , 30.6.1970, p . 3 . Official Journal of the European Communities 519 A. Meat : . Article 2 II . Of bovine animals : ( a ) Of domestic bovine animals : This Regulation shall enter into force on the third day following its publication in the Official Journal 2 . Frozen of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1970 . For the Commission The President Franco M. MALFATTI